Judgment, Supreme Court, New York County (Franklin R. Weissberg, J.), rendered June 4, 1991, convicting defendant, after jury trial, of assault in the third degree, and sentencing him to a term of probation of three years and 150 hours of community service, unanimously affirmed.
Defendant’s claim on appeal that the prosecutor’s questioning of him before the grand jury was unduly argumentative and repetitive, and therefore unduly prejudicial, is unsupported by any record before this Court. Additionally, defendant concedes that the waiver of his privilege against self-incrimination and immunity was in conformity with the applicable provisions of CPL 190.45. Thus, defendant’s effective waiver precluded withdrawal of that waiver during questioning by the prosecutor before the grand jury designed to explore in greater detail matters brought before that panel by defendant’s testimony (Matter of Bohland v Markewich, 26 AD2d 545).
We have considered defendant’s additional arguments and *697find them to be without merit. Concur—Murphy, P. J., Ellerin, Wallach, Asch and Kassal, JJ.